Dissenting Opinion by
Mr. Justice Bell:
The majority opinion, in my judgment, violates both the letter and the spirit of the Unemployment Compensation Act. The Act was never intended to be a “Relief Act” for persons who are needy or destitute and on relief, or who find it more pleasant and sometimes more profitable* (as in the instant case) to become or remain unemployed. Applicant testified he would get less wages for worldng than he would have gotten from unemployment compensation. The Act was intended to provide compensation for worldng men and women who have been thrown out of work through no plan or desire or device** or fault of their own and really want to work*'* but cannot get employment because there isn’t any, or because of circumstances of *512a real, necessitous and compelling nature* beyond tlieir control.

 Because of tax exemption and/or reduced earnings.


 “TQ.] Had you been recalled to your former position, would you have gone back? [A.] I don’t know. I don’t think I could have gone back then. ... On account of my wife. . . . [Q.] Is she now going to a doctor? [A.] No, not now. But her back is bad.”


 “[Q.] Had you been recalled to your former position, would you have gone back? [A.] I don’t know. I don’t think I could have gone back then. ... On account of my wife. . . . [Q.] Is she now going to a doctor? [A.] No, not now. But her back is bad.”